Citation Nr: 1736345	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent prior to April 9, 2012; greater than 30 percent from April 9, 2012, to July 29, 2014; and greater than 50 percent from July 29, 2014, for asthma.

2.  Entitlement to an increased rating greater than 10 percent for left knee arthritis.

3.  Entitlement to an increased rating greater than 10 percent for left knee instability.

4.  Entitlement to an increased rating greater than 10 percent prior to July 8, 2009, for status post arthroscopic medial meniscectomy, right knee, with degenerative joint disease.  

5.  Entitlement to an increased rating greater than 10 percent prior to July 8, 2009, and a compensable rating thereafter, for right knee instability.

6.  Entitlement to an increased rating greater than 30 percent from August 31, 2010, for residuals of right total knee arthroplasty.

7.  Entitlement to an increased rating greater than 10 percent prior to October 28, 2015, and from February 1, 2016, for right hand strain and weakness with beginning osteoarthritis.

8.  Entitlement to a compensable rating for rectal polyps.

9.  Entitlement to an increased rating greater than 10 percent prior to December 12, 2013, and greater than 30 percent from December 12, 2013, for atopic dermatitis.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to October 28, 2015, and from February 1, 2016.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and San Diego, California, respectively.  The Los Angeles, California RO currently has jurisdiction over the appeal.

Subsequent to the August 2009 rating decision, a March 2014 rating decision granted an increased rating for the Veteran's atopic dermatitis, with a 10 percent rating assigned from March 28, 2008, and a 30 percent rating from December 12, 2013.  Similarly, a March 2013 rating decision increased the Veteran's asthma rating from 10 percent to 30 percent, effective April 9, 2012, and an October 2016 rating decision granted a combined 50 percent rating for asthma with sleep apnea, effective July 29, 2014.  As the increased ratings do not represent the highest possible benefit, the issues remain in appellate status, as recharacterized above.  AB v Brown, 6 Vet. App. 35 (1993).

The Veteran is in receipt of temporary 100 percent disability ratings for the right knee (due to a total knee arthroplasty) for the period from July 8, 2009, to August 31, 2010, and for the right hand from October 28, 2015, to February 1, 2016.  As the foregoing represents a complete grant of benefits for those joints for those periods of time, the issues have been adjusted accordingly.

As to the Veteran's TDIU claim, the Board notes that as a result of an October 2016 rating decision the Veteran is in receipt of a 100 percent schedular rating from October 28, 2015.  Of relevance, the Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  In this case, the Veteran has a 100 percent schedular rating and is in receipt of SMC benefits at the "housebound" rate for the period from October 28, 2015, to January 31, 2016.  As such, for this period the TDIU claim is moot.  Otherwise, the TDIU issue remains before the Board.  

Since the last adjudication of the issues by the Agency of Original Jurisdiction (AOJ) additional evidence has been added to the claims file.  The additional evidence is relevant to the claims adjudicated herein.  That said, the Board does not find that the additional evidence requires a remand for initial consideration by the AOJ because the March 2016 statement from the Veteran's representative specifically requested that the Board "consider all medical evidence on file" in reaching a decision, which the Board interprets to be a clear intent on the part of the Veteran and his representative to have the entirety of the file considered irrespective of whether there had been initial consideration by the AOJ.    

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The increased rating issues involving asthma and the right and left knees and the claim for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right hand disability is manifested by decreased motion, locking, and pain in the ring and little fingers.

2.  The Veteran's rectal polyps are manifested by blood in the stool and subjective abdominal pain.  

3.  The Veteran's atopic dermatitis is manifested by a rash that covers no more than 40 percent of his exposed or total body and has been treated with no more than topical therapy.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for compensable rating for right hand strain and weakness with beginning osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5215 (2016).

2.  The criteria for a compensable rating for rectal polyps have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, DC 7332 (2016).

3.  The criteria for a disability rating of 30 percent for atopic dermatitis have been met for the period prior to December 12, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, DC 7806 (2016).

4.  The criteria for a disability rating greater than 30 percent for atopic dermatitis have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

Right Hand

The Veteran is in receipt of a 10 percent rating (other than the period discussed in the introduction where he is in receipt of a temporary 100 percent disability rating) under 38 C.F.R. § 4.71a, DC 5215, which pertains to limitation of motion of the wrist, for his right hand problems.  The Veteran contends that the rating does not accurately reflect the severity of his disability.

Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  A 10 percent rating may also be assigned when palmar flexion is limited in line with forearm.  Id.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  Separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular DC, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).

Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2016).

In July 2009, the Veteran was noted to have strong bilateral grip strength.  

The Veteran was afforded a VA contract examination in April 2012.  The examiner noted a diagnosis of right hand strain and weakness with arthritis.  The Veteran was experiencing significant pain in the right ring and little fingers during periods of cold weather.  There were flare-ups of pain, particularly when using the hand repeatedly.  On examination, there was limitation of motion or evidence of pain in the right ring and little fingers.  That said, there was no gap between the thumb and fingers or objective evidence of painful motion.  There also was no gap between any fingers and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  Following repetitive use testing there was no evidence of additional limitation of motion of any fingers.  There was functional loss due to pain on movement of the right ring and little fingers.  There was pain on palpation.  Grip strength was normal in both hands.  There was no ankylosis of the thumb or fingers.  There were no associated scars and the Veteran used no assistive devices.  Remaining function of the hand would not be better served by amputation and use of a prosthetic.  The impact on the Veteran's work was that he would have some difficulty with repetitive handling, grasping, and fine manipulation.  

In December 2013, the Veteran underwent a VA hand examination.  The examiner noted review of the claims file.  The diagnosis was traumatic arthritis of the right hand.  The Veteran was right-hand dominant.  The Veteran reported difficulty lifting things with his right hand and also occasional numbness in the hand.  Over the years his symptoms had gotten worse.  He currently had daily numbness, primarily in the ring and little fingers.  The numbness would last from 30 to 60 minutes and occurred with increased activity, to include typing.  Occasionally the fingers would get stuck in certain positions and had to be manually released.  There also was weakness after using the hand for long periods.  On examination, there was no evidence of limitation of motion or painful motion for any fingers or thumb, including following repetitive motion testing.  There was no functional loss or impairment of function of the fingers or thumb.  There was tenderness to palpation.  Right hand grip strength was normal and there was no ankylosis of the thumb or fingers.  There were bilateral palmar contractures that were greater on the right than on the left.  Prior x-rays showed old healed fractures of the distal fourth and fifth metacarpals.  These problems had no impact on the Veteran's ability to work.  

A February 2015 Disability Benefits Questionnaire for housebound status or permanent need for aid and attendance noted that the Veteran had weakness in the right hand.  The Veteran worked full time.  

The Veteran was afforded a VA examination in March 2015.  The Veteran reported that his current associated problem was that his "ring and pinky finger will lock in a curled position after use."  There were flare-ups that prevented the Veteran from typing at work using his ring or pinky finger.  On examination, there was limited motion of the right ring and little fingers.  The Veteran was able to oppose his thumb, but pain began at a gap of less than one inch between the thumb pad and fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no evidence of finger extension in the index or long finger.  Following repetitive motion exercises, there was no additional limitation of motion.  There was functional loss due to pain on movement of the right ring and little fingers, as well as stenosing tenosynovitis in those fingers.  The Veteran had normal hand grip strength bilaterally and no ankylosis of the thumb or fingers.  There were no associated scars and the Veteran did not use any assistive devices.  Remaining function of the hand or fingers was not such that the Veteran would be better served with amputation and prosthesis.  The disability affected the Veteran's occupational functioning in that it impaired manipulation and typing.  

In October 2015, the Veteran underwent right carpal and cubital tunnel releases, for which he received a temporary total disability evaluation, as noted in the introduction.

A May 2016 Peripheral Nerves Conditions Disability Benefits Questionnaire also is of record.  Therein, the examiner noted diagnoses of peripheral neuropathy of the right hand; status post carpal tunnel syndrome, cubital tunnel release in 2010, and scars of the right wrist / elbow from 2010.  The Veteran reported that his right hand, palm, and fingers would get numb.  He was noted to have trigger finger of the pinky and ring finger.  His ring and pinky finger symptoms had been getting worse since his 1986 in-service injury.  The Veteran had undergone carpal tunnel and cubital tunnel release surgery.  Thereafter, the carpal worked, but there was no difference in the cubital.  On examination, grip strength and pinch (thumb to right index finger) were 4 out of 5 on the right.  There was no evidence of muscle atrophy.

As noted above, separate ratings under DC 5215 are not warranted and the Veteran is in receipt of the maximum rating under DC 5215.  Even were separate ratings under DC 5215 permitted such a separate rating would not be warranted as the Veteran does not have evidence of limited motion of the wrist in either dorsiflexion or palmar flexion.  As such separate or higher ratings under DC 5215 are not warranted.  

The Board recognizes that the Veteran has reported that with extended activities, such as typing, his right ring and pinky fingers would lock in a flexed position and have to be manually released.  The Board has considered whether a rating based on ankylosis of the hand, wrist, or fingers would be warranted; however, the medical professionals have consistently found that the Veteran did not have ankylosis of the hand, wrist, or fingers on examination.  As such, a higher or separate rating is not warranted based on ankylosis of any involved joint.

The Board has considered whether a higher rating would be warranted under DC 5151 as the functional equivalent of amputation of the right ring and little fingers, but the VA examination reports of record specifically found that the Veteran would not be better served by amputation of the fingers with the subsequent use of prostheses.  As noted, the Veteran has normal grip strength and use of his right hand and fingers in many situations and it is only with extended activities, such as typing, that there are significant problems with the right hand and fingers.  As such, a rating under DC 5151 is not warranted.

In addition to the Veteran's 10 percent rating under DC 5215, a June 2016 rating decision assigned a separate 20 percent rating for peripheral neuropathy of the right hand (claimed as nerve damage) based on mild, incomplete paralysis of the major extremity under DC 8513.  The foregoing also contemplates the Veteran's reported pain, numbness, and tingling in the right hand.  The Veteran has not expressed disagreement with the rating or effective date assigned for the peripheral neuropathy.  As such, the Board concludes that further consideration of that rating is not warranted herein.

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes that the Veteran has consistently reported pain and dysfunction in the right ring and pinky fingers that affects his activities of daily living.  For instance, he states that with extended typing or other activities his right ring and pinky finger would contract and stick in a curled position that required that they be manually released and that he also experienced pain in the hand.  The Veteran's current 10 percent rating was awarded in a September 2005 rating decision based on these reports, despite the absence of any compensable limitation of motion.  Thus, the current 10 percent rating is an attempt to compensate the Veteran for the problems with the right ring and little finger and overall hand with extended use.  The Board also finds it extremely significant that multiple examination and treatment records have noted normal grip strength in the right and left hands.  Thus, despite the Veteran's reported problems associated with the right hand, he clearly is able to use the hand in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right hand disability.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted. 

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In summary, the Board concludes that a rating greater than 10 percent under DC 5215 for the right hand disability is not warranted.  The Board has considered whether staged ratings are appropriate, but concludes that the Veteran's symptomatology has not met the criteria for a higher rating at any time during the appellate period. 

Rectal Polyps

The Veteran's rectal polyps currently are rated as noncompensably disabling under DC 7332.  The Veteran contends that his disability is more severe than currently rated.

DC 7332 provides ratings based on impairment of sphincter control.  Healed or slight impairment of sphincter control, without leakage, is rated noncompensably (0 percent) disabling.  Constant slight or occasional moderate leakage is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114. 

In December 2004, the Veteran reported that testing of colon polyps found during a recent colonoscopy had been non-cancerous.  January and February 2005 VA treatment record noted colon polyps that were stable and the Veteran was recommended to return in 5 years.  

In December 2013, the Veteran was afforded a VA examination for the rectal polyps.  The examiner noted review of the claims file and that there was a diagnosis of colonic polyps.  The Veteran reported continuous primary care and gastroenterology treatment, with the last colonoscopy in 2007.  There was bleeding and abdominal discomfort.  The Veteran did not require continuous medication or surgery to treat the polyps.  There had been no episodes of bowel disturbance with abdominal distress, weight loss, or malnutrition.  There had been evidence of a benign neoplasm that did not require treatment and involved watchful waiting.  There were no other related findings and the problem had no impact on the Veteran's ability to work, but the Veteran did report increased severity of symptoms.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology do not meet or approximate the criteria necessary for a compensable rating under DC 7332.  There is no lay or medical evidence of involuntary bowel movements or leakage.  As such, a compensable rating under DC 7332 is not warranted.  

The Board has considered whether the Veteran, during the pendency of this appeal, has ever been entitled to staged ratings, but concludes that the Veteran's symptoms do not warrant a compensable rating for any period on appeal. 

Atopic Dermatitis

The Veteran's service-connected atopic dermatitis is rated under the criteria contained in 38 C.F.R. § 4.118, DC 7806, for dermatitis.  The Veteran contends that his symptoms are worse than the current 10 percent rating prior to December 12, 2013, and 30 percent rating from December 12, 2013, assigned under DC 7806. 

DC 7806 sets forth the criteria for dermatitis and eczema and provides that a noncompensable disability rating is assigned when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  Assignment of a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Assignment of a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).

In this case, a March 25, 2008, VA treatment record noted the Veteran's report of worsening skin problems since his last visit in December 2007.  At that time, the Veteran had diffuse eczematous dermatitis with excoriations and papules covering approximately 50 percent of his body surface area, including the hands and scalp.  The Veteran was prescribed a topical corticosteroid.  By April 1, 2008, the Veteran was seen for a follow-up and noted to be much improved.  On examination, there were scattered slightly elevated plaques on the upper extremities, central face, and less prominently on the chest and upper back.  The topical corticosteroids were continued and oral steroids explicitly not prescribed due to the improvement in the condition.

The Veteran was afforded a VA contract examination in September 2008.  The examiner noted the diagnosis to be atopic dermatitis of the forearm, scalp, and face.  The Veteran reported flare-ups of dermatitis since 1992 that could be worse in the winter.  He would get an itchy rash on the flexor aspect of the elbows, knees, face, and neck, as well as on the back of the neck, scalp, and around the eyelids.  The dermatitis sometimes looked like white bumps and/or flaking skin.  At present, the dermatitis was most pronounced in the flexor aspect of the elbows, around the neck, and some around the eyelids.  The Veteran had used transdermal cream in the past and been told not to take hot showers.  Despite these efforts, the condition reoccurred.  On examination, there was a scaly rash around the neck, on the front and back, just below the eyebrows in the eyelids, the groin, and in the flexor aspects of the elbows.  In some places there was flakiness and generally the rash was slightly raised and coarse to the touch.  There was no noted keloid formation, adherence, burns, induration, or inflexibility.  The ratio of the lesion to the whole body area was less than 5 percent and was about 10 percent of exposed body areas - specifically on the neck and eyelids.  There was no systemic disorder and no change in the diagnosis.

In July 2009, the Veteran indicated that there were no skin management issues and multiple examinations at that time noted that the skin was intact and normal.

In January 2011, the Veteran reported a flare-up in the past 6 months that required the use of topical corticosteroid application to the scalp.  He also reported pruritus and scaling on the eyelids, face, and sideburns.  The Veteran was prescribed a topical corticosteroid. 

In December 2011, the Veteran's skin was doing very well with one shower or bath per day, using dove soap and Vaseline or baby oil emollition 2 to 3 times per day.  The Veteran rarely used topical steroids on his skin.  The Veteran had a rash around his eyes and mild dermatitis to the arms at the time of treatment that was not a significant problem and the Veteran reported flare-ups in dry winter weather.

In June 2013, the Veteran was treated for a 2-day history of skin rash and itchiness.  

The Veteran underwent another VA examination on December 12, 2013.  The examiner noted review of the claims file.  The Veteran reported increased rash and pruritus.  The skin condition resulted in scarring or disfigurement manifested by facial erythema, periorbital and malar.  There were no neoplasms or systemic manifestations.  Treatment included constant or near-constant topical corticosteroids.  There were no debilitating episodes in the previous year, but there were 4 or more non-debilitating episodes of urticaria.  These occurred despite ongoing immunosuppressive therapy.  On examination, there was eczema to 20 to 40 percent of the Veteran's total body area.  The skin problems did not impact the Veteran's ability to work.

VA treatment records note ongoing prescription of triamcinolone acetonide, a topical corticosteroid, for daily use, as well as other medication for the Veteran's skin problems.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the criteria for a 30 percent disability rating for the entire appellate time period.  See 38 C.F.R. § 4.7.  Although the Board acknowledges that the Veteran's dermatitis involved less than 5 percent of his total body area and only about 10 percent of his exposed body area at the time of the September 2008 VA examination, this occurred shortly after an outbreak and treatment several months before that involved at least 20 percent of the Veteran's entire body.  Moreover, the Board finds the examination report of less probative value than the subsequent December 2013 VA examination report because it was not conducted during the winter season, when the Veteran reported that his condition tended to be worse.  Such a report is borne out by the findings of the December 2013 VA examination report.  As such, the Board affords greater weight to the finding of the December 2013 VA examination report, as there is no evidence that the Veteran's skin symptoms appreciably worsened prior to that time during the appellate time period.  As such, the Board concludes that the findings most closely approximate a 30 percent disability rating for the entire appellate time period. 

A 60 percent rating is not warranted under DC 7806 for any period on appeal.  The Board recognizes that 3 days prior to filing his claim for increased rating the Veteran had dermatitis to approximately 50 percent of his total body area.  Four days after filing his claim for increased rating, however, his skin problems were noted to be significantly improved and there were only scattered indications of dermatitis.  Thereafter, there is no lay or medical evidence conclusively demonstrating dermatitis coverage of more than 40 percent of the Veteran's body at any time during the appellate time period.  In light of the foregoing, the Board concludes that the Veteran's skin symptoms more closely approximate that of the criteria for a 30 percent rating for the entire appellate time period.  In reaching that conclusion, the Board acknowledges that the Veteran has been prescribed topical corticosteroids for daily use to help control the dermatitis.  That said, the United States Court of Appeals for the Federal Circuit recently held in Johnson v. Shulkin, -- Fed. Cir. --, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), that topical corticosteroids did not constitute systemic corticosteroids as required for a 60 percent rating under DC 7806.  

In addition, no higher or alternative rating under a different DC can be applied.  The December 2013 VA examiner noted that the Veteran had associated periorbital and malar scars.  That said, there is no lay or medical evidence to indicate that such scars are unstable, painful, or sufficient size to afford the Veteran a higher or separate rating under 38 C.F.R. § 4.118, DCs 7800 to 7805.  The Veteran, furthermore, does not have diagnoses or symptoms that more closely approximate those necessary for a separate or higher rating under 38 C.F.R. § 4.118, DCs 7807 to 7833 (2016).

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's atopic dermatitis.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an increased rating greater than 10 percent prior to October 28, 2015, and from February 1, 2016, for right hand strain and weakness with beginning osteoarthritis is denied.

Entitlement to a compensable rating for rectal polyps is denied.

Entitlement to an increased rating of 30 percent for atopic dermatitis prior to December 12, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an increased rating greater than 30 percent for atopic dermatitis is denied for the entire appellate time period.


REMAND

As to the bilateral knee, asthma, and TDIU claims, the Board finds that additional development is required.

Asthma

Prior to July 29, 2014, the Veteran's service-connected asthma was rated under DC 6602 for bronchial asthma.  From that date, the rating is under DC 6847 as the Veteran from that date also is in receipt of service connection for sleep apnea and 38 C.F.R. § 4.96(a) precludes separate ratings for asthma and sleep apnea and directs that the highest rating possible be assigned under the relevant DCs.    

The Veteran underwent a VA examination in March 2015.  The examiner indicated that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid or immuno-suppressive medication, specifically Spiriva.  That said, the examiner did not indicate that the use of Spiriva constituted intermittent, systemic, or daily use of high dose corticosteroids or immuno-suppressive medications.  An increased rating of 60 percent would be warranted under DC 6602 for intermittent (at least 3 times per year) use of corticosteroids or a 100 percent rating for daily or systemic use of high dose oral or parenteral corticosteroids or immuno-suppressive medication.  It is unclear from the context whether the examiner was equating the use of Spiriva with the use of corticosteroids or delineating it as an immuno-suppressive medication, as the examiner included the notation of Spiriva use in that section of the examination report but failed to indicate the relevance of such use.  In order to clarify this point, another examination is necessary.

Right and Left Knees

In a September 2015 statement, the Veteran indicated that his left knee pain was worsening due to increased narrowing of the knee joint, as evidenced by diagnostic testing.  The problems had resulted in decreased mobility that required him to use a wheelchair.  

In addition and since the last VA examinations of the Veteran, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The March 2015 VA examination reports for the Veteran's bilateral knees and right wrist included testing of the opposing knee joint and the left hand / wrist, but otherwise failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  As the Veteran is not in receipt of the maximum ratings available for limitation of motion of the right and left knees, the Board finds that the VA examination reports of record do not comply with Correia and that a new examination is warranted.  By contrast, the Veteran is in receipt of the maximum rating available for limitation of motion of the right wrist, which is the reason that the claim was adjudicated above.


TDIU

Finally, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above claim, as the development for the knees could affect the analysis of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from September 2016 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right and left knee disabilities.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his asthma disability.  The electronic claims file should be made available to and reviewed by the examiner.

The examiner specifically should address whether the past and/or current use of Spiriva is the equivalent of a corticosteroid or constitutes an immuno-suppressive medication.  In that regard, the examiner's attention is directed to the notation of Spiriva use in the prior March 2015 VA examination report.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


